Filed 4/18/14 In re J.D. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re J.D., a Person Coming                                          H039960
Under the Juvenile Court Law.                                       (Monterey County
                                                                     Super. Ct. No. J47224)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

J.D.,

         Defendant and Appellant.



         On appeal, minor J.D. challenges the juvenile court's order committing him to the
California Department of Corrections and Rehabilitation, Division of Juvenile Facilities
(DJF) on the most recently sustained juvenile wardship petition. That petition alleged
that, on or about April 28, 2013, minor had committed attempted murder (Pen. Code,
§§ 187, 664). (See Welf. & Inst. Code, §§ 602, subd. (a), 725, subd. (b), 800.)1 Minor
fully admitted that allegation and the additional allegations that he had committed the
offense for the benefit of, at the direction of, and in association with a criminal street


1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise specified.
                                                             1
gang (Pen. Code, § 186.22, subd. (b)(1)(C)) and, in the commission of the offense, he or
another principal intentionally and personally discharged a firearm (Pen. Code,
§ 123022.53, subds. (c) & (e)(1)). Attempted murder is a section 707, subdivision (b),
offense. (See § 707, subd. (b)(12).) Minor had previously admitted a prior petition's
allegations that, on or about May 15, 2013, he committed four specified offenses, none of
which were section 707, subdivision (b), offenses. Thus, the attempted murder was not
minor's most recent offense.
       Section 733 provides in pertinent part: "A ward of the juvenile court who meets
any condition described below shall not be committed to the Department of Corrections
and Rehabilitation, Division of Juvenile Facilities: . . . [¶] (c) The ward has been or is
adjudged a ward of the court pursuant to Section 602, and the most recent offense alleged
in any petition and admitted or found to be true by the court is not described in
subdivision (b) of Section 707 or subdivision (c) of Section 290.008 of the Penal Code"
(hereinafter section 733(c)).
       Minor now contends that (1) "the most recently committed offense rather than the
most recent petition filed determines whether a ward may be committed to" the DJF and
(2) the juvenile court abused its discretion by ordering him committed to the DJF. In
light of the Supreme Court's recent decision in In re D.B. (April 3, 2014, S207165) ___
Cal.4th ___ [2014 Cal. LEXIS 2468] (D.B.), we conclude that minor was ineligible for
commitment to the DJF and reverse.
                                              I
                                     Procedural History
Previous Petition
       A juvenile wardship petition, filed May 17, 2013, alleged that, on or about
May 15, 2013, minor committed four crimes: (1) first degree residential burglary (Pen.
Code, § 459), (2) misdemeanor vehicle tampering (Veh. Code, § 10852),


                                              2
(3) misdemeanor attempted vehicle tampering (Veh. Code, § 10852; Pen. Code, § 664),
and (4) misdemeanor resisting an officer (Pen. Code, § 148, subd. (a)(1)).
       On May 28, 2013, minor waived his trial rights and admitted the violations alleged
in the foregoing petition.
       The probation report for the disposition hearing on the May 17, 2013 petition
indicated that the police had responded to a report of a residential burglary in progress. A
witness observed two teens, one later identified as J.D., unsuccessfully try to open a
garage door and then proceed to another address, where the other teen began to pull the
mesh screen out of the garage window and J.D. began to climb through the window. The
witness told the teens that he was calling the police; they began to walk away "while
yelling profanities and displaying gang signs." A neighbor arrived home in his vehicle
and the witness and the neighbor followed the teens. They observed J.D. and the other
teen "enter into a parked vehicle and look through the vehicle's contents." The neighbor
then witnessed them exit the vehicle and unsuccessfully try to enter a second vehicle.
       According to the probation report, the police arrived, located two teens, who were
later identified as minor and a 15-year-old male named Raul, walking away from the
area. An officer directed them to stop and sit on the ground. Raul attempted to flee while
the officer was attempting to handcuff minor. While the officer "detained Raul," minor
"attempted to stand up"; the officer returned to minor and detained him. The officer
smelled alcohol emanating from both minor and Raul and they both admitted they had
been drinking alcohol earlier in the day.
       The probation report related that, when minor was interviewed at juvenile hall, he
acknowledged going through an open vehicle. Minor stated that he had "admitted to the
charges in order to resolve his case and be released from custody" but denied "any
involvement in the residential burglary."
       The probation report stated that minor acknowledged that a few of his friends
associated with "Northerners." During the 2012-2013 school year, minor had "received
                                             3
two school write-ups . . . for 'flashing gang signs' and for spelling 'XIV' with 'letter
stickers' on his worksheet."
       It indicated that minor had been referred to probation in 2012 for his possession of
a dirk or dagger. He was "placed on Intake Diversion and . . . assigned to complete the
COPS-Aggressive Offender class." Minor "failed to attend the class and the case was
closed noncompl[ia]nt on June 14, 2012."
       On June 12, 2013, the court declared minor to be a ward of the court. It placed
him under the supervision of a probation officer under "Full Gang Terms and Conditions
of Probation" as specified. Nothing in the record suggests that, at the time of disposition
of this previous petition, the D.A. or the court had any inkling that minor had also
committed, a short time before the admitted crimes, an attempted murder for the benefit
of a gang.
Current Petition
       A juvenile wardship petition, filed June 19, 2013, alleged that, on or about
April 28, 2013 (shortly before the previously admitted crimes), minor attempted to
commit the crime of willful, deliberate, and premeditated murder (Pen. Code, §§ 187,
subd. (a), 664). It further alleged that the offense was committed for the benefit of, at the
direction of, and in association with a criminal street gang (Pen. Code, § 186.22, subd.
(b)(1)(C)). It alleged that minor was a principal and, in the commission of the offense, at
least one principal personally and intentionally discharged a firearm (Pen. Code,
§ 12022.53, subds. (c) & (e)(1)). It contained notice of the court's authority to rely upon
previous sustained petitions to aggregate the maximum period of confinement and
petitioner's intent to move for such aggregation.
       On July 12, 2013, minor admitted the allegations of the petition pursuant to an
agreement with the district attorney (D.A.) that the D.A. would not request a commitment
to DJF. The juvenile court found the allegations were true as alleged.


                                               4
       On July 26, 2013, the juvenile court determined that DJF had programs that would
probably benefit minor, the best interests and welfare of minor required a commitment to
the DJF, and less restrictive alternatives were ineffective and inappropriate. It also found
that protection of society required a secured facility. The court ordered him continued as
a ward of the court and committed him to the DJF.
       A formal order of commitment was filed on July 30, 2013. It states: "The mental
and physical condition and qualifications of this youth render it probable that the youth
will benefit from the reformatory . . . discipline or other treatment provided by the
Division of Juvenile Facilities."
                                                II
                                    Application of Section 733
       Minor contends that "in light of the plain terms of the statute, and consistent with
its intent and purpose, . . . section 733 prohibited his placement to [the DJF] where his
most recently committed offenses did not qualify for such commitment . . . ." " 'As in
any case involving statutory interpretation, our fundamental task here is to determine the
Legislature's intent so as to effectuate the law's purpose.' (People v. Murphy (2001) 25
Cal. 4th 136, 142 . . . .) 'We begin with the plain language of the statute, affording the
words of the provision their ordinary and usual meaning and viewing them in their
statutory context, because the language employed in the Legislature's enactment
generally is the most reliable indicator of legislative intent.' (People v. Watson (2007) 42
Cal. 4th 822, 828 . . . ; accord, Catlin v. Superior Court (2011) 51 Cal. 4th 300, 304 . . . .)
The plain meaning controls if there is no ambiguity in the statutory language. (People v.
King (2006) 38 Cal. 4th 617, 622 . . . .) " (People v. Cornett (2012) 53 Cal. 4th 1261,
1265.) But courts " 'will not give statutory language a literal meaning if doing so would
result in absurd consequences that the Legislature could not have intended. [Citations.]'
(In re J.W. (2002) 29 Cal. 4th 200, 210 . . . .)" (D.B., supra, ___ Cal.4th at p. ___ [p. 5].)


                                                5
       Minor relies on V.C. v. Superior Court (2009) 173 Cal. App. 4th 1455, which was
disapproved in In re Greg F. (2012) 55 Cal. 4th 393, 415 (Greg F.), to the extent it held
that "section 733(c) must always override the juvenile court's ability to dismiss a
delinquency petition under section 782." Greg F. stated that "[h]aving granted the minor
leniency by placing [a minor] on probation for a DJF-qualifying offense, the court retains
discretion to impose a DJF commitment if the minor violates that probation" by
committing a new offense. (Greg F., supra, 55 Cal.4th at p. 408.) It concluded that a
juvenile court could dismiss a subsequent section 602 petition pursuant to section 782 to
avoid the bar of section 733(c) where "the juvenile court, in its discretion, finds that the
dismissal is required by the interests of justice and the welfare of the minor." (Id. at p.
420.) The court raised but did not resolve the potential problem resulting where a minor
"commits a string of violent acts" and "the crime spree happened to end with a
nonqualifying offense." (Id. at p. 412.)
       Very recently, in D.B., supra, ___ Cal.4th ___, the Supreme Court held that a
minor cannot be committed to the DJF where a section 602 petition "alleges a minor has
committed a series of criminal offenses, including serious or violent offenses" and "the
last offense in the series is nonviolent." (Id. at p. ___ [p. 1].) The court stated: "The
statute premises DJF eligibility on the nature of a minor's 'most recent offense' alleged in
any section 602 petition and admitted or found true by the court. When a law is
unambiguous, we must conclude the Legislature meant what it said even if the outcome
strikes us as unwise or disagreeable. The plain language of section 733(c) mandates that
a minor may not be committed to DJF unless the most recently committed offense that is
alleged in any wardship petition, then admitted or found true, is listed in section 707(b) or
Penal Code section 290.008(c)." (Id. at p. ___ [p. 2].)
       The court explained: "The statute premises DJF eligibility on the nature of 'the
most recent offense alleged in any petition and admitted or found to be true by the court.'
(§ 733(c), italics added.) Plainly, this language refers to the last offense that was
                                              6
adjudicated to have been committed by the minor. A minor can be committed to DJF
only if this particular offense is listed in section 707(b) or Penal Code section
290.008(c)." (Id. at p. ___ [p. 8].)
        In D.B., the Supreme Court observed that "[p]remising DJF eligibility on the
nature of the most recently committed offense could thus reward a minor for committing
more crimes. (Id. at p. ___ [p. 10].) It recognized that "because section 733(c) examines
only the last offense committed, the statute will sometimes require that currently violent
offenders and sex offenders be placed in local settings with juveniles whose offenses are
far less serious." (Id. at p. ___ [p. 10].) The court acknowledged that "[t]hese potential
consequences are certainly troubling." (Id. at p. ___ [p. 10].)
        Nevertheless, the Supreme Court determined that the consequences were not "so
absurd that we must override the plain meaning of the statutory language." (Id. at p. ___
[p. 11].) It explained: "To justify departing from a literal reading of a clearly worded
statute, the results produced must be so unreasonable the Legislature could not have
intended them. (See Cassel v. Superior Court (2011) 51 Cal. 4th 113, 136.) We cannot
so conclude here. Section 733(c) was enacted as part of comprehensive realignment
legislation. (Greg F., supra, 55 Cal.4th at p. 409.) The Legislature's primary purpose in
enacting the statute was to reduce the number of juvenile offenders housed in state
facilities by shifting responsibility to the county level ' "for all but the most serious youth
offenders." ' (In re N.D. (2008) 167 Cal. App. 4th 885, 891; see Greg F., at pp. 409–410.)
Although reasonable minds may debate the wisdom of the chosen approach, decisions
about how to limit DJF commitments are the Legislature's to make." (Id. at p. ___ [p.
11].)
        The Supreme Court concluded: "[Section 733(c)] prohibits a DJF commitment
unless the most recent offense alleged in any petition and admitted or found true is listed
in section 707(b) or Penal Code section 290.008(c). (§ 733(c).) We are not free to
rewrite the law simply because a literal interpretation may produce results of arguable
                                               7
utility. The Legislature, of course, remains free to amend section 733(c) if the language it
has enacted is now understood to create unintended consequences." (Id. at p. ___ [p.12].)
       We have here another unintended consequence of section 733(c) as written. Since
section 733(c) precluded a DJF commitment because minor's most recent offense was not
a qualifying offense, the court lacked authority to order minor committed to the DJF for
his recent commission of attempted murder, which was done for the benefit of a criminal
street gang and involved a principal's intentional and personal discharge of a firearm.
                                      DISPOSITION
       The judgment is reversed for the limited purpose of vacating the dispositional
order committing minor to the DJF. The matter is remanded to the juvenile court with
instructions to vacate its DJF commitment order and conduct a new disposition hearing.


                                          _________________________________
                                          ELIA, J.


WE CONCUR:




______________________________
RUSHING, P. J.


______________________________
PREMO, J.




                                             8